Citation Nr: 0816036	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  06-11 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Oklahoma 
City, Oklahoma


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical expenses incurred as a result of emergency room 
treatment at a private medical facility on July 26, 2003.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran had active service from September 1968 to June 
1970, although verification of these service dates is not 
located in the temporary file sent to the Board on appeal.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 administrative decision by the 
Department of Veterans Affairs Medical Center (VAMC) in 
Oklahoma City, Oklahoma.  The VAMC denied the veteran's claim 
for payment or reimbursement for unauthorized medical 
expenses incurred to NES Oklahoma, Inc. as a result of 
treatment received on July 26, 2003.


FINDINGS OF FACT

1.  The veteran received private emergent medical care at a 
facility associated with NES Oklahoma, Inc., in Charlotte, 
North Carolina, on July 26, 2003.

2.  The veteran does not have a service-connected disability, 
and VA payment or reimbursement of the cost of the private 
medical care provided on July 26, 2003, was not authorized 
prior to the veteran undergoing that care.

3.  The evidence establishes that, with regard to his private 
medical treatment received on July 26, 2003, the veteran 
filed for reimbursement in March 2004, more than 90 days 
after the date of discharge from that emergent treatment.


CONCLUSION OF LAW

The veteran's claim was not timely filed, and as such, the 
criteria for reimbursement of unauthorized medical expenses 
incurred on July 26, 2003, to NES Oklahoma, Inc., have not 
been met.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 
17.1000-1008 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Although VA sent a notice letter 
in February 2006, the notice and duty to assist provisions 
have no effect on an appeal where the law, and not the 
underlying facts or development of the facts, are dispositive 
in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-43 
(2002).

II.  Payment of Unauthorized Medical Expenses

The appellant is seeking reimbursement or payment for 
unauthorized medical expenses incurred at a private medical 
facility associated with NES Oklahoma, Inc., on July 26, 
2003.  At that time, the veteran presented at the emergency 
room with symptoms including numbness and no pulse in the 
left leg, which was ultimately assessed as an allergic 
reaction.  The veteran is not service connected for any 
disability.  Because the veteran did not meet the criteria 
for payment of authorized or unauthorized medical expenses of 
38 U.S.C.A. § 1728, his claim must be considered under the 
Veterans Millennium Healthcare and Benefits Act, 38 U.S.C.A. 
§ 1725; 38 C.F.R. §§ 17.1000-17.1008.

To be eligible for reimbursement under this law, all of the 
following conditions must be met:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility providing 
emergency care;

(b) A prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention for the initial 
evaluation and treatment would have been hazardous to life or 
health;

(c) A VA or other Federal facility was not feasibly available 
and an attempt to use them beforehand would not have been 
considered reasonable by a prudent layperson;

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized).

(e) The veteran was enrolled in the VA health care system at 
the time the emergency treatment was furnished and had 
received medical services under 38 U.S.C. Chapter 17 within 
two years before the non-VA emergency treatment;

(f) The veteran is financially liable to the non-VA provider 
of the emergency treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment;

(h) The veteran has unsuccessfully exhausted claims 
reasonably available against a third party in the case of an 
accident or work-related injury; and

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. § 1728, which applies primarily to emergency treatment 
for a service-connected disability.

38 C.F.R. § 17.1002.

Additionally, to be eligible for reimbursement under the 
Millennium Act, claims brought under 38 U.S.C.A. § 1725 must 
be filed within 90 days after the latest of the following: 
(1) July 19, 2001; (2) the date that the veteran was 
discharged from the facility that furnished the emergency 
treatment; (3) the date of death, only if occurred during 
transportation to facility or at facility; or (4) the date 
the veteran finally exhausted, without success, action to 
obtain payment from a 3rd party.  See 38 C.F.R. 
§17.1004(d)(1), (2), (3), (4).

The facts in this case are not in dispute.  The record 
reflects that the veteran was treated on an emergent basis on 
July 26, 2003, at Via Christi Oklahoma Regional Medical 
Center in Ponca City, Oklahoma, for a non-service-connected 
disability.

The claim for payment of the unauthorized medical services 
was initially received at VA in March 2004.  The veteran has 
contended that he did not initially receive a bill until 
March 2004 because the private medical facility did not have 
the correct billing address.  

Based on the evidence, the veteran's claim for payment of 
unauthorized medical expenses incurred for private medical 
treatment on July 26, 2003, was not received within 90 days 
after the date the veteran was discharged from the private 
facility.  For this reason, the veteran's claim for payment 
or reimbursement for unauthorized medical expenses does not 
meet the legal requirement of 38 C.F.R. §17.1004(d)(2) that 
the claim be received at VA within 90 days after discharge 
from a facility that provided the veteran the emergency 
treatment.  Where the law is dispositive, the claim must be 
denied due to a lack of legal merit.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

To some extent, the veteran appears to be raising an argument 
couched in equity.  Although sympathetic to the veteran, the 
Board is nonetheless bound by the law and is without 
authority to grant benefits on an equitable basis.  See 38 
U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994).  This case was decided based on its 
application of this law to the pertinent facts.  See Owings 
v. Brown, 8 Vet. App. 17 (1995), quoting Kelly v. Derwinski, 
3 Vet. App. 171 (1992) [noting that the Court must interpret 
the law as it exists, and cannot extend benefits out of 
sympathy for a particular claimant].



ORDER

Payment of unauthorized medical expenses incurred for private 
medical treatment on July 26, 2003, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


